01-15-00853-CR
                                       CHRIS DANIEL
    §                              HARRIS COUNTY DISTRICT CLERK



                                                                                    FILED IN
    October 8, 2015                                                          1st COURT OF APPEALS
                                                                                 HOUSTON, TEXAS
                                                                             10/8/2015 12:10:00 PM
    ANGELA CAMERON
                                                                             CHRISTOPHER A. PRINE
    ATTORNEY OF RECORD                                                                Clerk
    1201 FRANKLIN, 13TH FLOOR
    HOUSTON, TX 77002

    Defendant’s Name: HUEY JONES

    Cause No: 1463572

    Court:   177™ DISTRICT COURT
    Please note the following appeal updates on the above mentioned cause:

    Notice of Appeal Filed Date: 9/22/15
    Sentence Imposed Date: 9/22/15
    Court of Appeals Assignment: First Court of Appeals
    Appeal Attorney of Record: ANGELA CAMERON




_   Sincerelyÿ

    S. NORRIS
    Criminal Post Trial Deputy

    CC: Devon Anderson
        District Attorney
        Appellate Division
        Harris County, Texas

        MATTIE KIMBLE (DELIVERED VIA E-MAIL)

        GAIL PATTERSON

    This is your notice to inform any and all substitute reporters in this cause.




                        1201 Franklin P.O.Box 4651 Houston, Texas 77210-4651
                                    CHRIS DANIEL
                               HARRIS COUNTY DISTRICT CLERK

 %S0/
September 24, 2015

HONORABLE REAGAN CLARK
177™ DISTRICT COURT
HARRIS COUNTY


Defendant’s Name: HUEY JONES

Cause No: 1463572

Court:   177™ DISTRICT COURT
Please note the following appeal updates on the above mentioned cause:

Notice of Appeal Filed Date: 09/22/15
Sentence Imposed Date: 09/22/15
Court of Appeals Assignment: First Court of Appeals
Appeal Attorney of Record: TO BE DETERMINED



Sincerely,


D. Bullock
Criminal Post Trial Deputy

CC: Devon Anderson
    District Attorney
    Appellate Division
    Harris County, Texas

    MATTIE KIMBLE (DELIVERED VIA E-MAIL)
    GAIL PATTERSON


This is your notice to inform any and all substitute reporters in this cause.




                    1201 Franklin PO Box 4651 Houston, Texas 77210-4651
©
THE STATE         OF   TEXAS
                                                   Cause No.      NktS'19-
                                                                             IN THE   rr? DISTRICT COURT
                                                                                                                        ©
v                                                                            COUNTY CRIMINAL COURT AT LAW NO.

                                    , Defendant                              HARRIS COUNTY, TEXAS


          TRIAL COURT’S CERTIFICATION                           OF    DEFENDANT'S RIGHT OF APPEAL*
I, judge of the trial court, certify this criminal case:
             is   not a plea-bargain case, and the defendant has the right of appeal, [or]
    I I      is a plea-bargain case, but matters were raised by written motion filed and ruled on before trial, and
             not withdrawn or waived, and the defendant has the right of appeal [or]
    I I      is a plea-bargain case, but the trial court has given permission to appeal, and the defendant has the
             right of appeal, [or]
    I I      is a plea-bargain case, and the defendant has NO right of appeal [or]

    I I      the defendant has waived the right of appeal


                                                                             Cf-  2.2.- 1
Judge                                                                   Date Signed

I have received a copy of this certification. I have also been informed of my rights concerning any appeal of
this criminal case, including any right to file a pro se petition for discretionary review pursuant to Rule 68 of the
Texas Rules of Appellate Procedure I have been admonished that my attorney must mail a copy of the court of
appeals's judgment and opinion to my last known address and that I have only 30 days in which to file a pro se
petition for discretionary review in the Court of Criminal Appeals TEX R. APP P. 68.2 I acknowledge that, if I
wish to appeal this case and if I am entitled to do so, it is my duty to inform my appellate attorney, by written
communication, of any change in the address at which I am currently living or any change in my current prison
unit. I understand that, because of appellate deadlines, if I fail to timely inform my appellate attorney of any
change in my address, I may lose the opportunity to file a pro se petition for discretionary review.



/Defendant                                                              Defendants Counsel

               _IF 1
Mailing Address:    Chris pa"l»V                                        State Bar of Texas ID number:            6ÿ4ÿ jÿJ K*
Telephone number. _
                                                                                                    _
                    3CP - 2iU5                                          Mailing Address-
                                                                                                    _
Fax number (if any)-
                          By.
                                    Harris

                                          Deputy
                                                                        Telephone number
                                                                        Fax number (if any)
                                                                                                    _
* “A defendant in a criminal case has the right of appeal under these rules The tnal court shall enter a certification of the defendant's
nght to appeal in every case in which it enters a judgment of guilt or other appealable order In a plea bargain case-that is, a case in
which a defendant's plea was guilty or nolo contendere and the punishment did not exceed the punishment recommended by the
prosecutor and agreed to by the defendant - a defendant may appeal only (A) those matters that were raised by a written motion filed
and ruled on before tnal, or (B) after getting the tnal court's permission to appeal ” TEXAS RULES OF APPELLATE PROCEDURE
25 2(a)(2)

                                                               CLERK                                                  9/1/2011
                                                                       i32? rttffTX
  \

                                                        Cause No.

                                                       THE STATE OF TEXAS
      •

                                                               V.
                                                                A/KJAJ


                     inf*               District Court / County Criminal Court at Law No.

                                                         Harris County, Texas
                                                                                                                      t*        g. B
                                                          NOTICE OF APPEAL
                                                                                                                      St? lllM
TO THE HOTOm.E                                     SAID
                                                            t

                                                                       ORDER


               On
                                       15ÿ        the Court conducted a hearing and FINDS that defendant / appellant

                    IS NOT indigent at this time.
                      indigent for the purpose of
                             employing counsel
                             paying for a clerk’s and court reporter’s record.
                                            counsel or paying for a clerk’s and court reporter’s record.
    The Court ORDERS that
               Counsel’s motion to withdraw is GRANTED /,DUPiin5?
               Defendant / appellant’s motion (to be found indigent) is DENIED.
                                 / appellant’s motion is GRANTED and
                                                                             (attorney’s name & bar card number)
                        is APPOINTED to represent defendant / appellant on appeal.
                 /lÿ~The COURT REPORTER is ORDERED to prepare and file the reporter’s record without charge to
                        defendant / appellant.
    BAIL is:                                          ,0-1' t*
               SET at $      /   5   gP O
                                                                   &
               To CONTINUE as presently set.
      ba?' DENIED and is SET at No BOND. (Felony Only)
    DATE SIGNED:                                                  PAUPER’S OATH ON APPEAL
CAUSE NO.:                                                      OFFENSE:     US
THE STATE OF TEXAS
VS.
                                                                 4-rf
                                                                OF
                                                                             DISTRICT COURr


                                                                HARRIS COUNTY, TEXA!
TO THE HONORABLE JUDGE OF SAID COURT:

       NOW COMES          _ jsIdAjhJL                     _     , defendant in the above styled and numbered
cause, and states under oat that he $without funds, property or income. The defendant respectfully petitions
the court to: (check all that apply)
        O' Appoint appellate counsel to represent him.
                Asks the court to order that a fre record be provided to him.


                                                 DEFEND/
                                                                         SEP 2 2 2015
SUBSCRIBED AND SWORN to before me, this                       day of                     A.D., 20.


                                                 DEPUTY DISTRICT CLERK
                                                                                             J*11           LE
                                                 _      DISTRICT COURT
                                                 HARRIS COUNTY, TEXAS
                                                                                      Um*:
                                                                                               S[P
                                                                                                           mis
                                                      ORDER                                         Jouni
                                                                                      By.
On     Q-      xt-fC                  the court conducted a   hearing and found that the defendant1!ÿ Yfldigenf

JL         The court orders that        ag
           defendant/appellant on appeal.
                                                                          hs appointed to represent

           The court reporter is ordered to prepare and file the reporter’s record without charge to the
           defendant/appellant.
It is further ordered that the clerk oftbis court mail a copy of the order to the court reporter:
_                      *?/p
                                                                                           ZIP


      PHONE
                                                                         7/3 - 4/5 ~7-
                                                                       FAX NUMBER,                          X

     Qmek                                £Dpdo> hcbx,
     EMARADDRESS
     SWORN TO AND SUBSCRIBED BEFORE ME ON
                                                               JBL.
                                                DEPUTY DISTFHCT CLERK (SIGNATURE)
                                                DISTRICT CLERK
        •:
               APPEAL CARD                         ///ÿ

Court                                          Cause No.
 m
                    The State of Texas
                            Vs




Date Notice         SEP 2 2 2015
Of Appeal: .

Presentation:

Judgment:
                                     Vol..
                                     Vol.
                                                Pg-.

                                                 Pg-
                                                       _
Judge Presiding,                            CjLfKLtÿ
Court Reporter_
Court Reporter_
Court Reporter_

Attorney
on Trial        M Me LfÿPtyÿJ
Attorney
on Appeal,

               Appointed         Hired.

Offense.     P£CS rÿ>                          ±I6>
Jury Trial          Yes    l/    No

Punishment
Assessed
                tono                         sriÿzgÿ-
             _
Companion Cases
(If Known)

Amount of
Appeal Bond.

Appellant
Confined:           Yes    v/   No

Date Submitted
To Appeal Section

Deputy Clerk.